Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Allowance is responsive to the communication received 06/14/2021.

Claim Status
Claim(s) 1-13 and 16-22 are currently pending.
Claim(s) 3-7, 11-13 and 16-22 have been canceled herein by examiner's amendment.
Claim(s) 23-25 have been added herein by examiner's amendment.
Claim(s) 1-2, 8-10 and 23-25 are allowed, now renumbered as 1-8.

Election/Restrictions
	Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  The Species Election requirement mailed 10/2/2021 has been withdrawn because all the species depend from or otherwise require all the limitations of allowable generic claim 1.  All of the Species Election Requirements have been withdrawn therefore examination has been extended to include all species within the allowed claims.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Miklos Gaszner, applicant's representative, on 6/14/2021.
The application has been amended as follows:
In the claims:

Claim 1. Rewrite as "A polypeptide comprising an antigen binding domain, a cleavage site and a carrying moiety, the carrying moiety having an inhibiting domain that inhibits the antigen binding activity of the antigen binding domain, and the antigen binding domain having a shorter half-life in blood than that of the carrying moiety,

wherein the carrying moiety is the moiety other than the antigen binding domain in the polypeptide,

wherein the antigen binding domain comprises a single-domain antibody or is a single-domain antibody, and the inhibiting domain of the carrying moiety is an antibody VL,

wherein the inhibiting domain of the carrying moiety associates with the antigen binding domain and thereby inhibits the antigen binding activity of the antigen binding domain, wherein the molecular weight of the antigen binding domain is 60 kDa or smaller, and the molecular weight of the antigen binding domain is smaller than that of the carrying moiety, or wherein the carrying moiety has FcRn binding activity, and the antigen binding domain has no FcRn binding activity or has weaker FcRn binding activity than that of the carrying moiety,

wherein the cleavage site comprises a protease cleavage sequence,

and wherein the cleavage site is in a position in the polypeptide such that if the cleavage site is cleaved, then the inhibiting domain of the carrying moiety and the antigen binding domain are no longer associated."


Claim 2. Rewrite as "The polypeptide according to claim 1, wherein the antigen binding domain released from the polypeptide has higher antigen binding activity than that before the release."


Claims 3-7. (cancel)


Claim 8. Rewrite as "The polypeptide according to claim 1, wherein the carrying moiety comprises an antibody constant region."

Claim 9. Rewrite as "The polypeptide according to claim 1, wherein the protease cleavage sequence is located near the boundary between the antigen binding domain and the antibody constant region."

Claim 10. Rewrite as "A pharmaceutical composition comprising the polypeptide of claim 1."


Claims 11-13. (cancel)

Claims 16-22. (cancel)


Claim 23. (new) The polypeptide of claim 1, wherein the protease cleavage sequence is a target tissue specific protease cleavage sequence.

Claim 24. (new) The polypeptide of claim 8, wherein the antibody constant region is an IgG antibody constant region.

Claim 25. (new) The polypeptide according to claim 1, wherein the antigen binding domain is an antigen binding domain directed to plexin Al, IL6R or CD3 as a target antigen.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639